Citation Nr: 0906818	
Decision Date: 02/24/09    Archive Date: 03/03/09

DOCKET NO.  08-08 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from August 1943 to April 
1946.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2008).

A videoconference hearing was held in February 2009 before 
the undersigned Veterans Law Judge, sitting in Washington, 
D.C.  A copy of the transcript of that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that his bilateral hearing loss is 
causally related to inservice noise exposure.  The noise 
exposure occurred, the Veteran maintains, when he was blown 
across a ditch in an explosion in France resulting in 
unconsciousness.  He recalls that he essentially could not 
hear for approximately 2 days.  He remembers that his ears 
were bleeding when he came to, and he had ringing in the ears 
for several days.  After this occurred, his hearing acuity 
gradually decreased.  He testified that he was seen by a 
physician shortly after service with ear complaints, but he 
acknowledged that the records were unavailable as the 
physician was deceased.  

Service personnel records reflect that the Veteran's military 
occupational specialty was as a heavy truck driver.  His 
medals and awards include the European African Middle Eastern 
Campaign Medal and the World War Victory Medal.  

The service treatment records (STRs) are negative for 
complaints associated with the ears, to include any hearing 
impairment.  Post service private and VA medical records from 
1985 through 2007 are of record.  These documents essentially 
reflect ear problems and sensorineural hearing loss in both 
ears from 1985.  In 1985, the Veteran reported that he had 
noticed a loss of hearing associated with the feeling of 
pressure in his head for the past several weeks.  In a May 
2002 report, it was noted that hearing loss had been present 
for 20 years.  A private physician opined in a January 2007 
statement that the Veteran's severe bilateral sensorineural 
hearing loss was "probably brought on by exposure to loud 
noise during his prior military service."  

The Board notes that while the Veteran's medals as listed 
above do not clearly confirm combat exposure, he has 
testified in detail as to exposure to a loud explosion while 
in France.  Evidence on file confirms that he was in France 
for a period of time.  As such, the Board finds that exposure 
to acoustic trauma in service is consistent with the 
circumstances of his service.  38 U.S.C.A. § 1154(a) (West 
2002 & Supp. 2008).  

While the Veteran has given conflicting reports as to the 
onset of his hearing loss, at the recent hearing, he insisted 
that his hearing acuity was never the same after the 
inservice explosion.  Affording the presumption in favor the 
Veteran, the Board finds that he is competent to report that 
he has had hearing problems since service, which have 
gradually worsened over time.  Charles v. Principi, 16 Vet. 
App. 370 (2002) (the Veteran is competent to describe 
symptoms which he can observe).  

In essence, the Veteran asserts that he has had hearing 
problems since service, and no VA examiner has provided an 
opinion as to etiology of currently diagnosed bilateral 
sensorineural hearing impairment.  To afford the Veteran 
every opportunity, the Board finds that this case must be 
REMANDED so that he can be afforded a VA audiological 
examination to fairly asses the merits of his claim.  
Moreover, at the hearing, he testified that he had recently 
been treated at the VA facility in Delaware for his hearing 
loss.  These records should be obtained and added to the 
claims file.  



Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been 
advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  
Expedited handling is requested.)

1.  The AMC/RO should contact the Veteran 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his hearing loss, on appeal.  Any records 
that are not currently included in the 
clams file should be obtained and added 
to the file.  This includes treatment at 
the VA facility in Delaware in late 2008.  
With any necessary authorization from the 
Veteran, the AMC/RO should attempt to 
obtain copies of pertinent treatment 
records identified by the Veteran that 
are not currently of record.  All efforts 
to obtain these records must be 
documented in the claims file.  If any 
records cannot be obtained, it should be 
so stated, and the Veteran is to be 
informed of any records that could not be 
obtained.  If pertinent records are 
received, the AMC/RO should ensure that 
VCAA examination and medical opinion 
requirements under 38 C.F.R. 
§ 3.159(c)(4) are met as to this issue.  

2.  The Veteran should be afforded a VA 
audiology examination to determine the 
nature and etiology of his hearing loss.  
All necessary tests should be performed.  
The claims folder should be made 
available to and reviewed by the examiner 
in conjunction with the examination.  
Following review of the claims folder and 
examination of the Veteran, the examiner 
should provide an opinion as to whether 
it is at least as likely as not (50 
percent probability or greater) that 
current hearing loss is due to the 
Veteran's military service, to include 
alleged inservice acoustic trauma.  That 
is, to the extent possible, is it 
possible to determine whether any hearing 
loss found is the type more likely seen 
with acoustic trauma as opposed to 
advancing age, infection, or some other 
cause.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% 
likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide 
a complete rationale for any opinion 
provided.

3.  Then, the AMC/RO should readjudicate 
the claim on the merits.  If any benefit 
sought is not granted, the Veteran and 
his representative should be furnished a 
supplemental statement of the case (SSOC) 
and afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.  The Board 
intimates no opinion as to the outcome in 
this case by the action taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



